DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 4 is objected to because of the following informalities:  line 2 recites “the electroluminescence components” but should be corrected to “the electroluminescent components” to be consistent with the rest of the claims in the application.  Appropriate correction is required.

Allowable Subject Matter
 	Regarding claim 1, the closest prior art, Wang et al. (US PGPub. 2020/0135817) an electroluminescent display panel (fig. 2-4), comprising:  	an array substrate (2, fig. 4) [0032];  	a package cover (1, fig. 4) [0032] opposite the array substrate (2);  	a plurality of electroluminescent components (7, fig. 4) [0032] on a (top) side of the array substrate (2) facing the package cover (1);  	a plurality of photosensitive units (9, fig. 4) [0032], each of the plurality of photosensitive units (9) between two adjacent electroluminescent components (7), the photosensitive units being configured to sense light in a non-visible light spectrum (senses ambient light [0036] which obviously includes non-visible light like UV light which is present in sunlight/daylight); and  	a mask layer (polarizer 24, fig. 4) [0059] between the plurality of electroluminescent components (7) and the package cover (1) (polarizer 24 may be located on the surface of the first substrate facing the second substrate, [0059]),   	wherein the mask layer (24) comprises first regions (opening in 24 overlapping the photosensors 9; hereinafter called 24-9) and second regions (region 24 overlapping the electroluminescent components; hereinafter called 24), each of the first regions (24-9) is configured to transmit light (transmits ambient light which is day light which includes both visible and non-visible light) in a visible light spectrum and light in the non-visible light spectrum (Wang et al., fig. 2-4) 	But Wang fails to teach wherein each of the second regions (24) is configured to 

 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	an electroluminescent display panel comprising a mask layer, wherein “the mask layer comprises first regions and second regions, each of the first regions is configured to transmit light in a visible light spectrum and light in the non-visible light spectrum, each of the second regions is configured to transmit only the light in the visible light spectrum, and the mask layer is configured to process the light in the non-visible light spectrum incident from a side of the package cover so that the light in the non-visible light spectrum forms an image on the plurality of photosensitive units” as recited in claim 1. 	Claims 2-20 are  also allowed for further limiting and depending upon allowed claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NDUKA E OJEH/Primary Examiner, Art Unit 2892